Citation Nr: 1605072	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-31 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee condition.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee condition.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back condition, to include as due to arthritis and gout.

4.  Entitlement to service connection for headaches, to include as secondary to service-connected bilateral hearing loss.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a left hip condition, to include as due to arthritis and gout.

7.  Entitlement to service connection for a right hip condition, to include as due to arthritis and gout.

8.  Entitlement to service connection for a left foot condition, to include as due to arthritis and gout.

9.  Entitlement to service connection for a right foot condition, to include as due to arthritis and gout.

10.  Entitlement to service connection for stomach problems (to include nausea and diarrhea).

11.  Entitlement to an increased initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

12.  Entitlement to an increased evaluation in excess of 30 percent for service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to February 1980 and December 1990 to July 1991, with service in Southwest Asia from December 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from November 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran filed a notice of disagreement (NOD) for the 2010 rating decision in March 2011 and for the 2013 rating decision in February 2013.  A statement of the case (SOC) was provided for the 2010 decision in October 2011 and for the 2013 decision in October 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) for the 2010 decision on December 2011 and for the 2013 decision on November 2014.

The Veteran initially requested a hearing before a member of the Board.  However, in a signed statement dated June 2015, the Veteran withdrew his hearing request.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704 (2015).

The Board notes that, in regard to the Veteran's claim for service connection for headaches, in a statement submitted December 2011, the Veteran's former representative indicated that the claim was on the basis of secondary service connection to the Veteran's service-connected bilateral hearing loss.  As such, the caption on the title page has been amended with regard to this issue.

The Board additionally notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a total disability rating based upon individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).   Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.   Here, the record reveals that the Veteran has already been granted entitlement to a TDIU via an October 2014 rating decision by the RO with an effective dated of November 25, 2010.  In this regard, it is noted that the Veteran provided on his VA Form 21-8940 (Veteran's Application For Increased Compensation Based On Unemployability) that he had been unemployable due to service connected disabilities since November 2010.  There is no indication in the record that the Veteran has challenged the propriety of this decision or has requested any earlier effective date.  As such, the issue of TDIU is not currently before the Board and it shall not be discussed any further.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a bilateral knee condition, headaches, sleep apnea, and stomach problems (to include nausea and diarrhea) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for a claim for a left knee condition, a right knee condition, and a back condition in September 1992.  The Veteran was notified of the decision on September 21, 1992.  The Veteran filed a NOD in August 1993.  A SOC was provided on August 1993 and the Veteran perfected his appeal with the timely submission of a VA Form 9 on October 1993.  In an October 1996 decision, the Board continued denials of the Veteran's claims and he was duly notified on October 25, 1996.   As the Veteran had 120 days to appeal this decision, but submitted no additional evidence or intention to appeal, that Board decision became final.
 
 2.  The Veteran filed a claim to reopen for the bilateral knees in October 2003.  He did not submit any new and material evidence with his claim and the RO denied it on April 15, 2004 with notice on the same date.  The Veteran did not submit any additional evidence or an intention to appeal and the decision was finalized on April 15, 2005.

 3.  The Veteran filed a claim to reopen for the bilateral knees in November 2009.  He did not submit any new and material evidence with his claim and the RO denied it on February 3, 2010 with notice on the same date.  The Veteran then filed a claim for reconsidreration to reopen for his bilateral knees in June 2010, which is the source of the present appeal.  The Veteran then filed a claim for reopen for a back condition, to include as due to arthritis and gout, in January 2011, which is also the source of the present appeal.

4.  The last final denial for the Veteran's bilateral knee condition was in April 2004 and for the back condition was in October 1996.
 
5.  Evidence added to the record since the final April 2004 rating decision, with regard to the issues of a bilateral knee condition, is neither cumulative nor redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

6.  Evidence added to the record since the final October 1996 Board decision, with regard to the issues of a back condition, is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim.

7.  The probative medical evidence of record does not show that the Veteran has a currently diagnosed left hip condition.

8.  The probative medical evidence of record does not show that the Veteran has a currently diagnosed right hip condition.

9.  The probative medical evidence of record does not show that the Veteran has a currently diagnosed left foot condition.

10.  The probative medical evidence of record does not show that the Veteran has a currently diagnosed right foot condition.

11.  The Veteran's PTSD has only been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, panic attacks more than once a week, impairment in short and long term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships and chronic insomnia, suspiciousness, depression, and difficulty in adapting to stressful circumstances, including work or a work like setting.

12.  Bilateral hearing loss has been manifested by auditory acuity levels of no worse than Level VI impairment in the right ear and Level VII impairment in the left ear.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The criteria for service connection for a left hip condition, to include as due to arthritis and gout, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

5.  The criteria for service connection for a right hip condition, to include as due to arthritis and gout, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

6.  The criteria for service connection for a left foot condition, to include as due to arthritis and gout, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

7.  The criteria for service connection for a right foot condition, to include as due to arthritis and gout, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

8.  The criteria for an initial disability rating in excess of 50 percent for service connected PTSD are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.130, Diagnostic Code 9411 (2015).

9.  The criteria for a disability rating in excess of 30 percent for service connected bilateral hearing loss are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In regard to the service connection claims, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  Specifically, letters dated in June 2010, August 2010, December 2010, and August 2012 advised the Veteran of the evidence and information necessary to substantiate his claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letters also advised the Veteran of elements required to reopen a previously-denied claim and the specific reasons why his previous claims of service connection had been denied.  Additionally, such letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

However, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, as in the case of the Veteran's PTSD claim, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112; 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, VA's duty to notify has been satisfied.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.

VA also provided the Veteran with adequate medical examinations.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation.  Moreover, in the absence of a current disability, there is no reasonable possibility that a nexus opinion can substantiate the claim. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.




Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2015); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted for chronic disabilities, such as hypertension, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.   The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

However, the Board notes that where, as in the case of the Veteran's PTSD claim, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous.'  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected PTSD is rated as 50 percent disabling in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication,
 persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran's bilateral hearing loss is rated as 30 percent disabling under the diagnostic code for hearing loss in accordance with the General Rating Formula for Impairment of Auditory Acuity.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The severity of hearing loss is determined by comparison of audiometric test results with specific criteria.  Id.  Ratings of defective hearing range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  Id.  The Schedule allows for audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, to rate the degree of disability from bilateral service-connected defective hearing.  Id.  The ratings derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  Id.  

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz  ), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz  and simultaneously 70 decibels or more at 2000 Hertz , VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86. 

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Background

Bilateral Hips and Feet

The Veteran contends that he currently suffers from disabilities of the bilateral hips and feet that is related to military service.  In particular, the Veteran has attributed these conditions to arthritis and gout, for which he asserts he has received treatment.

A review of the Veteran's service treatment records do not reflect any treatment or diagnoses related to disabilities of the hips or feet.  Additionally, these records are absent for any discussion of arthritis or gout.

A review of the Veteran's post-service outpatient treatment records do not reflect any treatment or diagnoses related to disabilities of the hips or feet.  Additionally, these records are absent for any discussion of arthritis or gout.

PTSD

The Veteran contends that the symptoms of his PTSD are worse than currently reflected by his evaluation of 50 percent.

VA outpatient treatment records show that the Veteran was taking medication for the treatment of depression in July 2010.

A VA examination was provided in September 2010.  At the examination, the examiner noted that the Veteran currently suffers from PTSD, Major Depressive Disorder, Recurrent, Severe, and Panic Disorder.  The Veteran described the current symptoms of flashbacks, intrusive thoughts, difficulty sleeping with nightmares, problems concentrating, difficulty with his memory, being easily startled, avoiding
activities, irritability, anger, inability to remember important aspects, intense physical reaction, sense of limited future, guilt, and difficulty trusting people.  The severity of the symptoms is severe.  The above symptoms are constant, continuous, or ongoing.  The Veteran indicated that the symptoms affect his total daily functioning which results in suffering from anger and irritability coupled with difficulty concentrating and a depressed mood, which makes it difficult for the Veteran to cooperate with people in a social or occupational setting.  He reports he has had trouble sleeping for 20 years.  The Veteran reports that, while he used to fall quickly to sleep, sleep for eight hours, and wake up refreshed, he currently takes longer than 30 minutes to fall asleep, wakes up constantly, suffers from nightmares, sleeps three hours, and wakes up tired.  He does not have a history of violent behavior.  He does not indicate a history of suicide attempts.

The Veteran also reported Major Depressive Disorder, Recurrent, and Severe and Panic Disorder.  Symptoms of these conditions include that the Veteran suffers from having a depressed mood, generalized loss of interest, low libido, no appetite, insomnia, irritability, agitation, low energy, having no social life, heart racing, dizziness, chest discomfort, detachment, sweating, shaking, nausea, and numbness.  The severity of the symptoms is moderate.  The above symptoms are constant,
continuous or ongoing.  The Veteran indicates the symptoms affect his total daily functioning which results in a depressed mood, panic attacks, a lack of motivation, and a preference for isolation.

At the examination, it was noted that the Veteran was not receiving any current treatment for his conditions.

Since he developed his mental condition there have been major changes in his daily activities, such as the Veteran's anger and depression have increased.  There have been some major social function changes since he developed his mental condition, to include that the Veteran has a preference for isolation.  The Veteran reports the social function changes listed above did occur within the past year.  He states he has been working for the past six years as a Dollar General employee.  His relationship with his supervisor is poor and his relationship with his co-workers is good.  While performing this job he has lost time from work.  This occurs frequently and he was off work for usually just one day because the Veteran becomes depressed and cannot leave the house.

Objective testing revealed that orientation is within normal limits.  Appearance and hygiene are appropriate.  Behavior is appropriate.  He maintains good eye contact during the exam.  Affect and mood shows a disturbance of motivation and mood.  The Veteran starts projects without finishing them.  The Veteran also displays no motivation to generate new social relationships outside of his immediate family.  Communication is within normal limits.  Speech is within normal limits. Concentration of the Veteran is within normal limits.  Panic attacks are absent.  There is no suspiciousness present.  There is no report of a history of delusions.  At the time of examination, there was no delusion observed.  There is no report of a history of hallucinations.  At the time of examination, there was no hallucination observed.  Obsessive-compulsive behavior is absent. Thought processes are appropriate.  He is able to understand directions.  He does not have slowness of thought, nor does he appear confused.  Judgment is not impaired.  Abstract thinking is normal.  Memory is within normal limits.  Suicidal ideation is absent.  Homicidal ideation is absent.

The Veteran was diagnosed with PTSD.  The other diagnosis for Axis I is Major Depressive Disorder, Recurrent, Severe and Panic Disorder. The multiple Axis I diagnoses are related and the secondary diagnosis does not represent a progression of the primary diagnosis because the dead bodies the Veteran saw in service led to the Veteran into developing the PTSD, Major Depressive, Disorder, Severe, Moderate and Panic Disorder at the same time. The symptoms of each mental disorder can be delineated from each other.  The PTSD is an anxiety disorder, described as having flashbacks, intrusive thoughts, difficulty sleeping with nightmares, problems trusting people, difficulty with his memory, being easily startled, avoiding activities, inability to remember important aspects, intense physical reaction, sense of limited future, guilt, and difficulty trusting people.  The Major Depressive Disorder, Recurrent, Severe is a mood disorder, marked with depressed mood, generalized loss of interest, low libido, no appetite, insomnia, low energy, and having no social life.  The Panic Disorder is also an anxiety disorder, marked with heart racing, dizziness, chest discomfort, detachment, sweating, shaking, nausea, and numbness.  The Veteran was given a Global Assessment of Functioning (GAF) score of 49.

VA outpatient treatment records show that the Veteran was seen in October 2010 for complaints of chronic sleep disturbance, sad mood, and irritability.  He was observed to have an anxious mood.  It was also noted that the Veteran had suicidal ideation with no active plan.   The Veteran's depression was noted to have existed every day for the past 20 years and was of a severity of 6 on a scale of 1 to 10.   It was noted that the Veteran was about to lose his job, but the precursor of such was noted indicated.  The Veteran was given a GAF score of 55.  He was diagnosed with depression not otherwise specified and anxiety not otherwise specified and provided with medication.

The following changes have occurred to the Veteran's psychosocial functional status and quality of life following the traumatic exposure: the Veteran is depressed, has a lack of motivation, has difficulty concentrating, has increased irritability and anger, and prefers isolation.  The effects of PTSD symptoms on the Veteran's employment and overall quality of life include the Veteran suffering from anger and irritability, coupled with difficulty concentrating and a depressed mood which makes it difficult for the Veteran to cooperate with people in a social or occupational setting.

The Veteran does not have difficulty performing activities of daily living.  The best description of the Veteran's current psychiatric impairment is psychiatric symptoms
cause occupational and social impairment with reduced reliability and productivity.  The above statement is supported by the following symptoms: panic attacks more than once a week, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  He has no
difficulty understanding commands.

An additional VA examination was provided in May 2011.  The Veteran described the current symptoms of PTSD: intrusive recollections, avoidance behaviors, sympathetic nervous system arousal secondary to exposure to trauma, and with symptoms lasting more than three months.  He also meets the diagnostic criteria for major depressive disorder: depressed and irritable mood, reduced interests,
feelings of guilt and worthlessness, reduced energy and concentration, variable appetite, and psychomotor retardation/agitation; and panic disorder without agoraphobia: overwhelming panic attacks with racing heart rate, excessive sweating, and hyperventilation; constant fear of having another panic attack; and
avoidance of perceived triggers of panic attacks.  The severity of the symptoms is severe.  The above symptoms are constant, continuous or ongoing.  The Veteran indicates the symptoms affect his total daily functioning which results in, due to decreases in energy and concentration, the Veteran is no longer engaging in activities that were previously enjoyed, poor task completion at work and home, less physical activity which is contributing to declines in overall health, social withdrawal, irritability and conflicts with others, social anxiety and avoidance
behaviors.  He reports he has had trouble sleeping for 20 years.  The Veteran reports prolonged sleep onset latencies, fragile sleep with multiple prolonged awakenings, combat nightmares, and profound daytime sleepiness.  He does not have a history of violent behavior.  He does not indicate a history of suicide attempts.  He is treated for this condition with medication.

Since he developed his mental condition there have been major changes in his daily activities, such as due to decreases in energy and concentration, the Veteran is no longer engaging in activities that were previously enjoyed, poor task completion at work and home, less physical activity which is contributing to declines in
overall health.  There have been some major social function changes since he developed his mental condition, such as social withdrawal, irritability and conflicts with others, social anxiety and avoidance behaviors.  The Veteran reports the social function changes listed above did occur within the past year.  He states that currently he is not working and has not worked for since November 2010. He was employed as a Dollar General for 6 years.  He was "given severance pay" in November 2010 at his last job because he was considered unsafe to continue working due to his vision and hearing handicaps.  The Veteran contends that his
unemployment is not due, primarily, to the effects of a mental condition.

On objective observation, the Veteran was found to be a reliable historian.  Orientation is within normal limits.  Appearance and hygiene are appropriate.  Behavior is appropriate.  He maintains good eye contact during the exam.  Affect and mood shows a flattened affect, anxiety, findings of PTSD and depressed mood, social withdrawal, suspiciousness, persistent anxiety, sleep disturbances with
nightmares, intrusive recollections, avoidance behaviors, exaggerated startle response, and sympathetic nervous system arousal, pervasive depressed mood impacting all facets of work and home life.  Communication is
within normal limits.  Speech is within normal limits.  The Veteran shows impaired attention and/or focus.  It interferes with work performance and daily task completion, often forgetting what was the task at hand. Panic attacks are present and occur more than once per week. The attacks are characterized by racing heart rate, hyperventilation, and overwhelming or incapacitating anxiety.  There are signs of suspiciousness with the following examples: cannot open up to others or share experiences and feelings; feel needs to be on guard; extreme discomfort in public settings; feels capacity for trust is gone forever.  There is no report of a history of
delusions.  At the time of examination, there was no delusion observed.  There is no report of a history of hallucinations.  At the time of examination, there was no hallucination observed.  Obsessive-compulsive behavior is absent.

Thought processes are appropriate.  He is able to understand directions.  He does not have slowness of thought, nor does he appear confused.  Judgment is not impaired.  Abstract thinking is abnormal, described as concrete
thinking.  Memory is impaired and the degree is mild - forgets names, directions, recent events.  Short-term is impaired due to inability to focus thus interfering with consolidation of information into memory.  Suicidal ideation is absent.  Homicidal ideation is absent.  There are behavioral, cognitive, social, affective or somatic
symptoms attributed to PTSD and are described as social withdrawal, suspiciousness, persistent anxiety, sleep disturbances with nightmares, intrusive recollections, avoidance behaviors, exaggerated startle response, and
sympathetic nervous system arousal.

The Veteran was diagnosed with PTSD.  The other diagnoses for Axis I are major depressive disorder and panic disorder without agoraphobia.  The multiple Axis I diagnoses are related and the secondary diagnosis does represent a progression of the primary diagnosis because the depression is a result of the untreated PTSD, the panic attacks are a worsening of the anxiety component of his PTSD.  The symptoms of each mental disorder can be delineated from each other.  The anxiety symptoms of worrying, avoidance, sympathetic nervous system arousal, and intrusive recollections are clearly PTSD related.  The depressive symptoms are loss of interests, inappropriate guilt, poor concentration, reduction in energy, and variable appetite.  The sleep problems initially began with the PTSD and worsened with the depression.  The panic disorder symptoms include panic attacks, persistent fear of having another attack, and avoidance behaviors attempting to prevent precipitating another attack by perceived triggers.  The Veteran was given a GAF score of 48.

The Veteran's PTSD, depression, and panic disorder were found to severely impact his ability to perform physical and sedentary duties in a working environment.  Social anxiety, social withdrawal, depression, poor energy and concentration, and periods of becoming quickly overwhelmed by job-related stressors with crippling spikes in anxiety all conspire to interfere with being able to function in the work setting.

The following changes have occurred to claimant's psychosocial functional status and quality of life following the traumatic exposure: no longer engaging in previously enjoyed activities, poor task completion and work and home, social withdrawal, and conflicts with others.  The effects of PTSD symptoms on claimant's employment and overall quality of life include heightened arousal, hypervigilance, and readiness to combat others despite no longer being in a combat situation.  This interferes significantly with maintaining viable working relationships with others.

Mentally, the Veteran is intermittently unable to perform activities of daily living (but he can provide self-care) because of poor energy and concentration leading
to poor task completion at work and home.  The best description of the claimant's current psychiatric impairment is psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity.  The above statement is supported by the following symptoms: flattened affect, panic attacks more
than once a week, impairment in short and long term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships and chronic insomnia, suspiciousness, depression, PTSD, GERD, hypertension,
chronic headaches, erectile dysfunction, Parkinson's symptoms.  Currently, he has difficulty establishing and maintaining effective work, school, and social relationships because of social withdrawal and generalized anxiety in public situations.  Currently, he has difficulty maintaining effective family role functioning because of irritability, quick anger over insignificant events, poor task completion at home, and emotional withdrawal.  Currently, he has intermittent inability to perform recreation or leisurely pursuits because of loss of interests and low energy/concentration.  Currently, he has constant interference with physical health because of reduced physical activity/exercise and the impact of anxiety/stress upon overall health (e.g., GERD, hypertension, chronic headaches, erectile dysfunction, Parkinson's symptoms).  He has no difficulty understanding commands.

VA outpatient treatment records show that the Veteran was seen in June 2011for medication management for anxiety and depression.  He reported financial worries that contributed to his anxiety and chronic sleep disturbance.  The Veteran was given a GAF score of 55.  He was diagnosed with depression not otherwise specified and anxiety not otherwise specified.

An additional VA examination was provided in August 2014.  Upon review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with PTSD, asymptomatic, major depressive disorder, and panic disorder without agoraphobia.  However, in an August 2014 addendum opinion, the examiners diagnosis was amended to PTSD, in partial remission.  The examiner noted that, while the Veteran had multiple disorders, it was not possible to differentiate the attribution of the symptoms due to their intrinsic interconnectedness.  In this regard, it was noted that the Veteran's PTSD predisposes him to depression and panic disorder.  The examiner found that the Veteran's symptoms overall results in occupational and social impairment with reduced reliability and productivity.  This was based upon the Veteran's symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances in motivation or mood, difficulty in establishing or maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  There was no current homicidal or suicidal ideation.

The examiner noted that the Veteran had divorced in April 2011 and has not been in any significant relationships since that time.  The Veteran has not worked since 2010 and this was found to be due to non-psychiatric disabilities.  The Veteran receives therapy and medication for the treatment of his condition.  Objective testing revealed depression which was considered mild, anxiety which was situational and relatively normal, and PTSD with only few symptoms, but mostly asymptomatic.




Bilateral Hearing Loss

The Veteran contends that his service-connected bilateral hearing loss is worse than currently reflected by his 30 percent evaluation.

A review of the Veteran's outpatient treatment records reveals that in August 2010, the Veteran's treatment provider noted that the Veteran had a five year history of noticeable hearing degradation.  The Veteran was provided with an audiogram.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        15
        25
        40
        65
        65
LEFT
        20
        20
        25
        60
        60
 
Speech audiometry was found to be excellent, although it was not noted if the Maryland CNC word list was utilized.  

A VA examination was provided in October 2010.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        65
        60
        60
        75
        85
LEFT
        75
        70
        75
        80
        85
 
Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear. The effect of the condition on the claimant's usual occupation is difficulty hearing, understanding conversations and ringing in both ears.  The effect of the condition on the claimant's daily activity is difficulty hearing, understanding conversations and ringing in both ears.
 
An additional VA examination was provided in September 2011.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        30
        30
        40
        65
        60
LEFT
        25
        25
        30
        70
        60
 
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  It was noted that the Veteran's hearing loss and tinnitus in no way impact his ability to obtain or maintain gainful employment.

An additional VA examination was provided in September 2014.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        25
        25
        30
        60
        75
LEFT
        20
        15
        45
        65
        70
 
Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 80 percent in the left ear.  Functional effects were noted as difficulty understanding conversations unless volume is up high, especially accents.

Analysis

Bilateral Knees

The Veteran has filed a claim to reopen a previously denied claim on the issue of entitlement to service connection for bilateral knee conditions.

The Veteran initially filed a claim for service connection for bilateral knee conditions back in July 1992.  The evidence at the time of the adjudication of the Veteran's claim in a September 1992 rating decision consisted of service treatment records (STRs) and the results of an August 1992 VA examination.  The September 1992 rating decision denied that claim on the basis that there was no evidence of any currently diagnosed disability.  The Veteran filed a NOD in August 1993.  A SOC was provided on August 1993 and the Veteran perfected his appeal with the timely submission of a VA Form 9 on October 1993.  In an October 1996 decision, the Board continued denials of the Veteran's claims on the same basis and he was duly notified on October 25, 1996.   As the Veteran had 120 days to appeal this decision, but submitted no additional  evidence or intention to appeal, that Board decision became final.

The Veteran filed a claim to reopen for the bilateral knees in October 2003.  The evidence at the time of the adjudication of the Veteran's claim in an April 2004 rating decision consisted of STRs and VA outpatient treatment records from 2003.  The April 2004 rating decision denied that claim on the basis that there was still no evidence of any currently diagnosed disability and found new and material evidence had not been received.  The RO provided notice to the Veteran on April 15, 2004.  The Veteran did not submit any additional evidence or an intention to appeal and the decision was finalized on April 15, 2005.

The Veteran again filed a claim to reopen for the bilateral knees in November 2009.  The evidence at the time of the adjudication of the Veteran's claim in a February 2010 rating decision consisted of STRs and VA outpatient treatment records from 2009 to 2010.  The February 2010 rating decision denied that claim on the basis that there was still no evidence of any currently diagnosed disability and found new and material evidence had not been received.  The Veteran then filed a claim for reconsideration to reopen his claim for his bilateral knees in June 2010, which is the source of the present appeal.

The April 2004 rating decision is the last final decision prior to the Veteran's November 2009 claim to reopen, which is the subject of the current appeal.  Although, the Veteran's claim was reopened by the RO, the Board notes that irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001); also Winters v. West, 12 Vet. App. 203 (1999).

Since the April 2004 rating decision was finalized in April 2005, the record contains additional statements from the Veteran indicating that he has suffered knee pain since service as well as VA outpatient treatment records showing treatment and diagnosis for bilateral knee arthritis beginning in November 2009.  The medical evidence is new because it has not been previously considered.  As the medical record indicates that the Veteran has a current disability, such evidence is material and this at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  In short, the finding of new and material evidence is supported.  As new and material evidence has been received, the claim is reopened.  The Veteran's appeal to this extent is allowed.

Back

The Veteran has filed a claim to reopen a previously denied claim on the issue of entitlement to service connection for a back condition.

The Veteran initially filed a claim for service connection for a back condition in July 1992.  The evidence at the time of the adjudication of the Veteran's claim in a September 1992 rating decision consisted of service treatment records (STRs) and the results of an August 1992 VA examination.  The September 1992 rating decision denied that claim on the basis that there was no evidence of any currently diagnosed disability.  The Veteran filed a NOD in August 1993.  A SOC was provided on August 1993 and the Veteran perfected his appeal with the timely submission of a VA Form 9 on October 1993.  In an October 1996 decision, the Board continued denials of the Veteran's claims on the same basis and he was duly notified on October 25, 1996.   As the Veteran had 120 days to appeal this decision, but submitted no additional  evidence or intention to appeal, that Board decision became final.

The Veteran then filed a claim to reopen for his back in January 2011, which is the source of the present appeal.

The October 1996 Board decision is the last final decision prior to the Veteran's January 2011 claim to reopen, which is the subject of the current appeal.  Although, the Veteran's claim was reopened by the RO, the Board notes that irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001); also Winters v. West, 12 Vet. App. 203 (1999).

Since the October 1996 Board decision was finalized, the record contains additional statements from the Veteran indicating that he has suffered back pain since service and outpatient treatment records reflecting no current diagnoses for the back.  This evidence is new because it has not been previously considered.  However, this evidence is not material because it is merely cumulative of evidence already known at the time of the October 1996 adjudication; namely that the Veteran believed that he currently suffers from symptoms of a back disorder that was the result of military service, despite no current diagnosis.  The Veteran has not provided any material evidence relating to the elements of any current diagnosis of a back condition, as outpatient treatment records are silent for any such mention, or nexus, and as he has provided no medical opinions to support his contentions.

Accordingly, the newly submitted statements and outpatient treatment records do not provide any material evidence that would indicate that the Veteran has a current back disability or nexus.  Rather, the evidence is cumulative and redundant, already received and considered by the Board in its final October 1996 decision.  Since there is no new non-redundant evidence that shows the Veteran has any current back disability or nexus, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim.

Consequently, the Board finds that new and material evidence has not been received since the October 1996 final Board decision and reopening the claim for service connection for a back disability is not warranted.



Bilateral Hips and Bilateral Feet

As the Veteran's claimed disabilities are alleged to have resulted from the same etiology, i.e. gout and arthritis, a common discussion of each shall ensue in the following.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for disabilities of the bilateral hips and feet.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer  v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no diagnosed disability manifested by pain, arthritis, or gout in the bilateral hips or feet.  Rather, the Veteran's post-service records are absent for any such discussion, to include any separate underlying conditions or gout or arthritis.

Most notably, in musculoskeletal evaluations conducted within the context of general examinations by the Veteran's outpatient treatment providers, joint findings of the bilateral hips and feet were found to be within normal limits.

The only other evidence in the claims file supporting the existence of a disability manifested by arthritis and gout in the Veteran's bilateral hips and feet is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine in general, or orthopedics, neurology, or urology more particularly, and that he is merely speculating as to whether he has such current disabilities.  In this regard, he is not competent to diagnose a disability manifested by arthritis and gout in his bilateral hips and feet, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current disability manifested by arthritis and gout in his bilateral hips and feet is lacking in probative value.  Also, the record shows that the Veteran has service in Southwest Asia, but the Veteran does not contend that he has undiagnosed diseases of the hips and feet as the result of such service, and the record does not otherwise suggest that this is the case.  Crucially, there is no credible evidence of recurrent or persistent symptoms of disability much less appreciable credible evidence of disability manifesting to a degree of 10 percent or more post-service.  38 C.F.R. §§ 3.317, 4.71a, Diagnostic Codes 5250-5255, 5284 (2015).  Just because lay evidence may be relevant on an issue does not mean that it is sufficient to support a claim.  The burden of persuasion that service connection is warranted has not been met. 

In short, in the absence of persuasive probative evidence demonstrating any current disability manifested by arthritis and gout in the Veteran's bilateral hips and feet, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for a disability manifested by arthritis and gout in his bilateral hips and feet must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


PTSD

Based on the above, the Board finds that the Veteran's PTSD only meets the criteria for a 50 percent evaluation.  In order to warrant the next higher evaluation, the evidence must show evidence of occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 443-44 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, and that a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness.'  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130.  See Carpenter, 8 Vet. App. at 242.

Here, the Veteran's GAF scores were predominantly in the range of 48 to 55, indicating evidence of serious to moderate symptoms.  Thus, the Veteran's GAF scores alone reflect a psychiatric disorder that was of an overall serious to moderate nature.  These scores do not merit the assignment of a 70 percent or higher rating for the Veteran's PTSD as such a rating requires a more severe impairment manifesting in deficiencies in major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood or impairment in reality testing that is just not supported by the Veteran's moderate to serious presentation, as shown by his impairments in maintaining effective work and social relationships.  Moreover, while the September 2010 VA examiner and May 2011 VA examiner noted severe PTSD and some severe symptoms, the examiners nevertheless assigned GAF scores of 48 to 55 as reflective of the Veteran's overall impairment. 

The Veteran's GAF scores alone, however, cannot serve as the sole basis for evaluating his higher initial rating claim for PTSD.  All pertinent evidence of record must be considered and the Board's decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  The Board notes in this regard the Veteran's statements regarding his symptoms, difficulties at work and in social situations due to such symptoms, and his difficulty with maintaining relationships.  The Veteran is competent to testify as to the symptomatology associated with his service-connected major depressive disorder and PTSD during the time period in question.  See Jandreau, 492 F.3d at 1372.  The Veteran's statements provide evidence of the Veteran's flattened affect, panic attacks more than once a week, impairment in short and long term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships and chronic insomnia, suspiciousness, depression, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran's overall symptoms of this nature were present throughout the period of appeal.  There were never indications of more serious symptoms, including substantial memory problems, hallucinations, homicidal ideation, or any grossly inappropriate behaviors.  The October 2010 VA treatment record does show that the Veteran complained of suicidal ideation but he denied an active plan, and he had previously denied suicidal ideations and denied suicidal ideations thereafter.  Thus, the Veteran's symptoms are not of the frequency, severity, and duration as contemplated in a 70 percent or higher rating. 

All of this evidence persuasively suggests that the Veteran's service-connected PTSD was manifested by just occupational and social impairments with reduced reliability and productivity because such symptoms were more moderate and appeared to be better controlled.  While the Veteran was unemployed during the period of appeal, the VA examiners of record determined that this was due to the Veteran's other physical disabilities and not solely due to his psychiatric disability.  Additionally, while it was noted that the Veteran had intermittent problems with activities of daily living during exacerbations of his conditions, this appeared to be transitory and did not prevent such on a regular basis.  The Veteran did end up divorcing his wife in 2011 during the period of appeal.  However, it was not indicated whether this was attributed to the Veteran's PTSD.  Additionally, while the Veteran's socialization appeared to be restricted to immediate family, he was still shown to be capable of socializing within that limited context.  In this regard, it was noted that the Veteran's brother lived with him for a period of time after his divorce.  Furthermore, treatment notes and the 2014 VA examiner indicated good compliance with medication and therapy, with some improvement in symptoms over the course of the appeal.  The August 2014 VA examiner did note that the Veteran had difficulty in adapting to stressful circumstances, including work or a work-like setting, but ultimately indicated that such overall impact resulted in occupational and social impairment with reduced reliability and productivity.  Thus, the Veteran's symptoms are not the severity, frequency, and duration as contemplated in a higher rating.  The record evidence has not shown occupational and social impairment with deficiencies in most areas or a total occupational and social impairment at any time during the period in question.   As such, the Board finds that the Veteran is only entitled to a 50 percent evaluation throughout the relevant appeals period.  In so finding all of the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating for his disability.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, does not show that there are distinct periods of time where an evaluation in excess of 50 percent is warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2015).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's PTSD.  The Veteran's PTSD is manifested by symptoms such as flattened affect, panic attacks more than once a week, impairment in short and long term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships and chronic insomnia, suspiciousness, depression, and difficulty in adapting to stressful circumstances, including work or a work like setting.  These manifestations are already contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.



Bilateral Hearing Loss

Based on the above, the Board finds that the Veteran's bilateral hearing loss only meets the criteria for a 30 percent evaluation throughout the entire appeal period.

At the outset, the Board notes that the Veteran's private audiogram of record did not indicate specifically that the Maryland CNC was utilized in accordance with 38 C.F.R. § 3.85(a).  As such this examination would be deemed inadequate for evaluation purposes absent clarification.  However, even granting the Veteran the benefit of the doubt that the speech recognition employed in that examination and, therefore, utilizing the results accordingly, the Board notes that the Veteran's results would still not even warrant an evaluation in excess of 30 percent for bilateral hearing loss.  Therefore, the following discussion shall include the analysis of the findings of the private audiogram just to further illustrate this point.  The Board additionally notes that, although the Rating Schedule allows for the use of Table VIa for certain situations in which speech recognition is unavailable, such criteria is not met in regard to the Veteran's private audiograms, as there is no evidence presented as to why Maryland CNC would not otherwise be able to be provided.  See 38 C.F.R. § 3.85(c).

The Veteran's bilateral hearing loss, as shown in the August 2010 private audiogram, is manifested by hearing impairment with a numeric designation of Level I in the left ear and Level III is assigned for the right ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is because the Veteran has an average threshold, calculated in accordance with 38 C.F.R. § 4.85(d), of 41 and a speech recognition score of 100 for the left ear and an average threshold of 49 and speech recognition score of 100 for the right ear.  When applied to Table VI, as directed by 38 C.F.R. § 4.85(d), the cross section of 41 in the first column and 100 in the first row reveals an assignment of I for the left ear and the cross section of 49 in the first column and 100 in the first row reveals an assignment of I for the right ear.  When applied to Table VIA based on the fact that there was no valid speech recognition scores actually shown, the value still results in an assignment of I for the left ear, but additionally results in an assignment of III for the right ear.  When the assignment of Level I for the left ear and Level III for the right ear are applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluations and are intersected, an assignment of 0 percent is revealed.

The Veteran's bilateral hearing loss, as shown in the October 2010 VA examination audiogram, is manifested by hearing impairment with a numeric designation of Level II in the left ear and Level II is assigned for the right ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is because the Veteran has an average threshold, calculated in accordance with 38 C.F.R. § 4.85(d), of 78 and a speech recognition score of 92 for the left ear and an average threshold of 70 and speech recognition score of 92 for the right ear.  When applied to Table VI, as directed by 38 C.F.R. § 4.85(d), the cross section of 78 in the first column and 92 in the first row reveals an assignment of II for the left ear and the cross section of 70 in the first column and 92 in the first row reveals an assignment of II for the right ear.  When the assignment of Level II for the left ear and Level II for the right ear are applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluations and  are intersected, an assignment of 0 percent is revealed.

Additionally, it is noted that the October 2010 VA examination audiogram showed evidence of an exceptional pattern of hearing in accordance with 38 C.F.R. § 4.86(a).  This is because the Veteran's hearing loss at 1000 hertz  to 4000 hertz is over 55 for each frequency for both ears.  As such, the Veteran's average thresholds of 78 and 70 are also applied to Table VIA to determine if it results in a more favorable assignment than Table VI.  This results in a designation of Level VII for the left ear and Level VI for the right ear.  When the assignment of Level VII for the left ear and Level VI for the right ear are applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluations and  are intersected, an assignment of 30 percent is revealed.

The Veteran's bilateral hearing loss, as shown in the September 2011 VA examination audiogram, is manifested by hearing impairment with a numeric designation of Level I in the left ear and Level I is assigned for the right ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is because the Veteran has an average threshold, calculated in accordance with 38 C.F.R. § 4.85(d), of 46 and a speech recognition score of 100 for the left ear and an average threshold of 49 and speech recognition score of 96 for the right ear.  When applied to Table VI, as directed by 38 C.F.R. § 4.85(d), the cross section of 46 in the first column and 100 in the first row reveals an assignment of I for the left ear and the cross section of 49 in the first column and 96 in the first row reveals an assignment of I for the right ear.  When the assignment of Level I for the left ear and Level I for the right ear are applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluations and  are intersected, an assignment of 0 percent is revealed.

The Veteran's bilateral hearing loss, as shown in the September 2014 VA examination audiogram, is manifested by hearing impairment with a numeric designation of Level III in the left ear and Level V is assigned for the right ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is because the Veteran has an average threshold, calculated in accordance with 38 C.F.R. § 4.85(d), of 49 and a speech recognition score of 80 for the left ear and an average threshold of 48 and speech recognition score of 60 for the right ear.  When applied to Table VI, as directed by 38 C.F.R. § 4.85(d), the cross section of 49 in the first column and 80 in the first row reveals an assignment of III for the left ear and the cross section of 48 in the first column and 60 in the first row reveals an assignment of V for the right ear.  When the assignment of Level III for the left ear and Level V for the right ear are applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluations and  are intersected, an assignment of 10 percent is revealed.

No other audiometric or speech discrimination values acceptable for VA purposes were shown in the Veteran's medical treatment records during the time period in question. 

As such, based upon the audiometric testing of record, it appears that the Veteran began the period of appeals with hearing loss that was shown to warrant an evaluation of no more than 30 percent.  However, audiograms since that time have shown hearing loss no worse than warranting more than 10 percent.  Accordingly, at no time during the course of the appeal would the Veteran warrant any higher than a 30 percent evaluation.  Therefore, his claim for a higher evaluation is denied.  While the Veteran believes that the severity of his hearing loss warrants a higher rating, crucially, as noted above, disability schedular ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun, 22 Vet. App. at 111.  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Here, the symptoms associated with the Veteran's service-connected bilateral hearing loss include difficulty comprehending speech.  The Veteran indicated that he has trouble hearing conversations, particularly with thick accents.  Separate service connection is in effect for tinnitus.  The Board finds that the Veteran has not described exceptional or unusual features associated with his hearing loss.  There is no doubting that the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, including difficulty hearing in the presence of environmental noise.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson, 762 F.3d at 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

The evidence of record does not warrant a rating in excess of that assigned for the Veteran's hearing loss at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014); see also Fenderson, 12 Vet. App. at 119.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a left knee condition, is reopened; the appeal is granted to this extent only.

New and material evidence having been received; the claim of entitlement to service connection for a right knee condition, is reopened; the appeal is granted to this extent only.

New and material evidence having not been received; the claim of entitlement to service connection for back condition, to include as due to arthritis and gout, is not reopened.

Entitlement to service connection for a left hip condition, to include as due to arthritis and gout is denied.

Entitlement to service connection for a right hip condition, to include as due to arthritis and gout is denied.

Entitlement to service connection for a left foot condition, to include as due to arthritis and gout is denied.

Entitlement to service connection for a right foot condition, to include as due to arthritis and gout is denied.

Entitlement to an increased initial evaluation in excess of 50 percent for service-connected PTSD is denied.

Entitlement to an increased evaluation in excess of 30 percent for service-connected bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.

The Veteran has claimed that he currently suffers from stomach problems, to include nausea and diarrhea, headaches, a bilateral knee disability, and sleep apnea that had onset in military service.  In regard to the stomach problems, bilateral knee disability, and sleep apnea, the Veteran has indicated that he was treated for such conditions in military service and that his symptoms have existed since that time.  In regard to the claimed headaches, the Veteran contends that these are the result of his service-connected bilateral hearing loss.

Service treatment records show that the Veteran was seen on June 1991 for nausea, diarrhea, and stomach problems.  He was diagnosed with diarrhea.  The Veteran's separation examination noted a history of stomach trouble.

Service treatment records show that in October 1979 the Veteran was seen for complaints of bilateral knee pain.  He was merely assessed with bilateral knee pain due to being out of shape.  The Veteran's entrance examination also notes that the Veteran had sustained a left knee fracture at the age of 8, but no disqualifying residual disability was noted.

Service treatment records also indicate that the Veteran was noted with initial and terminal insomnia in June 1991.

A review of the Veteran's outpatient treatment records show that he is currently treated for sleep apnea, based upon a 2011 sleep study, headaches, and gastroesophageal reflux disease (GERD).

A remand is required to provide the Veteran with a VA examination for his sleep apnea, bilateral knees, headaches, and GERD.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86  (2006).  (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

As the Veteran has current disabilities for sleep apnea, a bilateral knee disability diagnosed as arthritis, and a stomach condition as GERD, as well as in-service complaints of symptoms similar to the conditions for which he is currently diagnosed, and there is an indication, via his statements of continuity of symptoms, that these conditions may be interrelated, the Board finds that, in accordance with the low threshold of Mclendon, the Veteran should be afforded VA examinations to ascertain any potential etiological relationships.  To this extent, the VA examiner must discuss the Veteran's lay statements, as well as any other pertinent medical literature and knowledge that may be applicable to the particulars of the Veteran's claim.  A full rationale, to include citations to any relevant medical authority and literature must be provided.

In regard to the Veteran's claim for headaches, he has been shown to have a currently diagnosed headache disability via outpatient treatment records.  The Veteran does not allege, nor do service treatment records show, that he suffered an event, injury, or illness to resulting in headaches in service.   However, the Veteran is service-connected for bilateral hearing loss.  To this effect he claims that his headache disability is due to his service-connected bilateral hearing loss.

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See id; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

As the Veteran has a current disability, service-connected bilateral hearing loss, and an indication, via his statements regard the onset of such headaches in relation to his hearing loss, that these conditions may be interrelated, the Board finds that, in accordance with the low threshold of McLendon, the Veteran should be afforded a VA examination to ascertain any potential etiological relationships.  To this extent, the VA examiner must discuss the Veteran's lay statements, as well as any other pertinent medical literature and knowledge that may be applicable to the particulars of the Veteran's claim.  A full rationale, to include citations to any relevant medical authority and literature must be provided.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the diagnosis and etiology of his sleep apnea. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision. In particular, the examiner must consider the in-service treatment records reflecting findings of initial and terminal insomnia in June 1992.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed sleep apnea was caused by, or is the result of, the Veteran's military service.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Also, the Veteran should be afforded an appropriate examination in order to determine the diagnosis and etiology of his bilateral knee arthritis. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision. In particular, the examiner must consider the Veteran's in-service treatment for complaints of knee pain in October 1979.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed right knee and left knee disability, was caused by, or is the result of, the Veteran's military service.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Also, the Veteran should be afforded an appropriate examination in order to determine the diagnosis and etiology of his stomach disorder, to include currently diagnosed GERD. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision. In particular, the examiner must consider the Veteran's in-service treatment for stomach complaints.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed stomach disorder, to include GERD, was caused by, or is the result of, the Veteran's military service.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. Also, the Veteran should be afforded an appropriate examination in order to determine the diagnosis and etiology of his headaches, to include a secondary relationship to his service-connected bilateral hearing loss. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed headache disability was caused by, or is the result of, the Veteran's military service.

Additionally, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed headache disability was caused by, or aggravated beyond its natural progression by the Veteran's service-connected bilateral hearing loss.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

6. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is 
deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998).

7. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


